Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 9/27/2022. 
Claims 1-2, 5, 7, 9-10 and 20-35 are pending.
Response to Arguments

Claim 2 and 33 have been amended and there is sufficient antecedent basis for the limitation in the claim. Therefore, the rejections of claim 2 and 33 under 35 U.S.C. § 112(b) are withdrawn.
Claim 22-23 have been amended and being definite for failing to particularly point out and distinctly claim the subject matter. Therefore, the rejections of claim 22-23 under 35 U.S.C. § 112(b) are withdrawn.
 Applicant's arguments with respect to claim limitation “a context variable for a CABAC encoded flag is determined based on whether or not one or more of said neighboring blocks uses affine subblock prediction” recited in claim 1 have been fully considered but they are not persuasive.  Applicants contend the combination of Chen and Li does not teach the claimed features above (Applicants’ Remarks dated 9/27/2022, p. 9-11).  However, the Examiner respectfully disagrees.  FIG. 7, 13 and 18 of Chen illustrate a concept of decoding a current block comprising determining a context for an affine flag or affine motion derivation mode from bitstream encoded by Context-Adaptive Binary Arithmetic Coding CABAC coding [See [0109-0110 and 0118]].  Although [0118] Chen disclose an affine flag is signaled in the bit stream when there is at least one neighbor block is coded in affine mode, Chen fails to disclose the detail od determination of a context variable.  However, paragraph [0168] of Li teaches the well-known concept of determining a context variable as 0 if none of the above or left neighbors are in an affine mode (AF_MERGE mode, AF_INTER, mode, FRUC_TEMPLATE_AFFINE mode), 1 if either the above or left neighbors is in an affine mode, and 2 if both the above and left neighbors are in an affine mode.
Applicants contend that Chen and Li alone and in combination, do not suggest or show a motivation for modifying the reference or to combine the reference teachings (Applicants’ Remarks dated 9/27/2022, p 10-11). However, the Examiner respectfully disagrees, even if the suggestion for combination is not particularly specified in either Chen or Li the question in the test for combining references in a section 103 rejection is not solely relied on what the individual reference expressly teaches.  In re McLaughlin, 170 USPQ 209-213:
"It should be too well settled now to require citation or discussion that the test for combining references is not what the individual references themselves suggest but rather what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  Any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper."

            Therefore, even though neither Chen, nor Li taken singularly for claims 1-2, 5, 20-24, 28-29 and 32-33, suggests the combination as claimed, the combination of Chen and Li, for claims 1-2, 5, 20-24, 28-29 and 32-33, taken as a whole would have been obvious to one of ordinary skill in the art as previously set forth in the last office action.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
CLAIM INTERPRETATION 
9. The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 10.   	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

11. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a unit configured to signal a subblock merge mode” and “a unit configured to determine a list of merge candidates” in claim 28 and 29. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 20-24, 28-29 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20180098063 A1) in view of Li et al (US 20180270500 A1).
              Regarding claim 1, 28 and 32, Chen discloses a method of decoding an image [e.g. a picture] from a portion of a bitstream [e.g. FIG. 13], the method comprising: deriving a subblock merge mode [e.g. FIG. 4-5, 7-10; affine merge mode; subblock 1002] with affine subblock prediction for a current block [e.g. FIG. 4-5 and 10; current sub block 1002; sub-block affine motion prediction]; wherein deriving said subblock merge mode with affine subblock prediction comprises decoding a CABAC encoded flag from the bitstream [e.g. FIG. 7, 10 and 12-13; [0078, 0118 and 0202]; an affine flag or affine motion derivation mode; Context-Adaptive Binary Arithmetic Coding CABAC coding], determining a list of merge candidates corresponding to blocks [e.g. neighboring blocks] neighboring a current block [e.g. FIG. 8-11; merge candidate list].
            It is noted that Chen differs to the present invention in that Chen fails to explicitly disclose the detail of determining a context variable.
            However, Li teaches the well-known concept of a context variable for said CABAC encoded flag [e.g. TABLE 1; [0167-0168]; context for affine flag or mode] is determined based on whether or not one or more of said neighboring blocks uses affine subblock prediction [e.g. [0168]].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video decoding system disclosed by Chen to exploit the well-known determining context variable technique taught by Li as above, in order to provide improved video quality [See Li; [0223]].
              Regarding claim 2, Li further teaches said list starts with the blocks which have been used to determine a context variable relating to the current block [e.g. FIG. 9-11 and 16-17; [0167-0169]].
              Regarding claim 5, Li further teaches the context variable for said subblock merge mode with affine-4-Amendment for Application No.: Attorney Docket: 1000-27592-PCTUS-NP-CINCsubblock prediction flag is derived by summing IsAffine for a block to the left of the current block and IsAffine for a block above the current block, where IsAffine is a function which returns 0 if the block is not an affine block and 1 if the block is affine [e.g. FIG. 9-11 and 16-17; [0167-0169]].
              Regarding claim 22, Chen and Li further diclose said neighboring blocks consist solely of a block to the left of the top of the current block and a block above the top left of the current block [e.g. Chen: FIG. 6 and 8; Li: FIG. 9; left neighboring and above neighboring block].
	Regarding claim 20-21 and 23-24, this is an encoding method that includes same limitation as in claim 1-2, 22 and 5 above respectively, the rejection of which are incorporated herein.  Furthermore, FIG. 12 of Chen discloses an encoding method.
	Regarding claim 29 and 33, this is an encoder that includes same limitation as in claim 28 and 32 above respectively, the rejection of which are incorporated herein.  Furthermore, FIG. 12 of Chen discloses an encoder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ZHANG et al (US 20190110064 A1).
XU et al (US 20190158870 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483